Citation Nr: 0600950	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  03-36 668	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana

THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel





INTRODUCTION

The veteran had active service from June 1974 to June 1976 
and from January 1979 and November 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In June 2005, the RO adjudicated a claim of entitlement to 
service connection for a psychiatric disability.  Given that 
service connection for PTSD was previously considered and 
developed for appellate review, it appears that the June 2005 
adjudication was for psychiatric disability other than PTSD.


REMAND

The veteran submitted his current claim in September 2000 and 
is seeking to establish entitlement to service connection for 
PTSD.  The veteran contends he experienced several stressful 
events that occurred during his period of service.  He has 
also averred that his military service aggravated a pre-
existing psychiatric impairment.  

The RO informed that veteran that his service records were 
unavailable and thus none of his claimed stressors were 
verifiable.  It appears that the RO attempted to get the 
records from the National Personnel Records Center (NPRC) on 
several occasions.  The NPRC responded that the veteran's 
service records for his periods of active duty were 
unavailable.  

The veteran reported that he underwent a psychiatric 
evaluation at Fort Gordon.  The RO contacted the veteran and 
requested that he provide the month and year of the 
evaluation.  Although it does not appear that the veteran 
responded to the request, because his service medical records 
have not yet been found, the Board finds that further effort 
should be undertaken to find service department treatment 
records.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  The decision in Cohen also established that the 
adequacy of a stressor to warrant a diagnosis of PTSD is a 
medical determination, not a factual determination to be made 
by adjudicators.  See Cohen, 10 Vet. App. at 142.

A review of the claims file reveals that it does not appear 
that the veteran has been sent the necessary VCAA-type notice 
that relates directly to his claim for service connection for 
PTSD.  The Board notes that the RO sent the veteran a letter 
in February 2004 and advised him of the evidence/information 
required to substantiate his claim for entitlement to service 
connection.  However, the veteran has not been specifically 
informed of the type of information or evidence necessary to 
substantiate a claim for PTSD, which differs from the usual 
service connection claim, as well as which evidence VA would 
seek to provide and which information or evidence the 
appellant was to provide.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Thus, the Board will remand the 
veteran's claims to ensure compliance with the enhanced duty-
to-notify and duty-to-assist provisions of the VCAA.

The veteran submitted several private psychiatric 
evaluations.  The veteran was diagnosed with PTSD in January 
2000, by P. Marballi, M.D.  Dr. Marballi did not link the 
veteran's diagnosis to the veteran's periods of service.  The 
veteran also submitted a statement from J. Dorethy, MSW, 
LCSW, dated in February 2001, in which Mr. Dorethy opined 
that the veteran should never have been inducted into service 
due to his physical and emotional functioning prior to 
service.  He said that the veteran's functioning since 
service has been significantly impaired.  Mr. Dorethy
said the after his induction, there was ample evidence that the 
veteran's already fragile emotional state decompensated 
quickly as he was repeatedly exposed to the stressors of 
military life.  Outpatient treatment reports from VA dated in 
September 2001 reflect that the veteran was diagnosed with a 
severe case of PTSD secondary to being sexually traumatized.  

In the present case, the record shows that the veteran has 
been diagnosed with PTSD.  It not entirely clear which, if 
any, of his claimed in-service stressors can be properly 
attributed to his diagnosed PTSD.  Under the circumstances, 
he needs to be afforded an examination.  A remand is 
therefore required.

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2005).  

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2005).  
The veteran should be specifically 
told of the information or evidence 
he should submit and of the 
information or evidence that VA will 
obtain with respect to his claim of 
service connection for PTSD.  
Specifically, the veteran should be 
told to submit detailed information 
regarding his claimed in-service 
stressor(s), including the dates, 
times, and locations of the claimed 
stressors, and the parties involved.  
38 U.S.C.A. § 5103(a) (West 2002).  
Among other things, the veteran 
should be told to submit any 
pertinent evidence in his 
possession.

2.  The RO should again take 
appropriate steps to secure all of 
the veteran's records from the 
service department or from any other 
appropriate source, including the 
veteran.  These records should be 
associated with the claims file.  If 
there are no records found, 
documentation used in making that 
determination should be included in 
the claims file.  The documentation 
should specifically identify all 
investigative efforts to obtain the 
records.  

3.  The RO should attempt to verify 
the occurrence of the veteran's 
claimed in-service stressors.  All 
agencies that might assist in this 
investigation should be contacted.  
Any information obtained should be 
associated with the claims file.  If 
the search efforts produce negative 
results, documentation to that 
effect should be placed in the 
claims file.  Any information 
regarding personal assault or 
indicators that such an assault 
occurred should be specifically 
identified.  38 C.F.R. § 3.304(f)(3) 
(2005).  

4.  The RO should contact the 
veteran to obtain the names and 
addresses of all medical care 
providers who have treated him for 
PTSD.  After securing the necessary 
releases, the RO should obtain those 
records that have not previously 
been secured.  The RO should 
specifically request the date and 
place of the veteran's psychiatric 
examination conducted at Fort 
Gordon.

5.  After the foregoing development 
has been completed, the RO should 
schedule the veteran for a VA 
psychiatric examination.  The 
examiner should review the claims 
file.  All indicated studies, tests 
and evaluations deemed necessary 
should be performed, but should 
specifically include psychological 
testing, including tests to 
determine whether the veteran in 
fact has PTSD.  (The examiner is 
advised that the veteran received a 
diagnosis of PTSD in January 2000.)  
The examiner should also determine 
whether the diagnostic criteria to 
support the diagnosis of PTSD have 
been satisfied.  If the PTSD 
diagnosis is deemed appropriate, the 
examiner should comment upon the 
link between the current 
symptomatology and one or more of 
the in-service stressors reported by 
the veteran.  For any diagnosis, the 
examiner should provide an opinion 
as to whether it is at least as 
likely as not (i.e., whether it is 
50 percent or more probable) that 
the disability began during the 
veteran's active military service.  
For any diagnosis that the examiner 
concludes pre-existed the veteran's 
entry into active military service, 
the examiner should answer the 
following questions:  First, is 
there clear and unmistakable 
evidence that the diagnosed disease 
existed prior to the veteran's entry 
into service, and is there clear and 
unmistakable evidence that the 
disease was not aggravated during 
the veteran's active military 
service?  Second, if the examiner 
concludes that there is clear and 
unmistakable evidence both that the 
disease existed prior to service and 
that the disease was not aggravated 
by service, was there an increase in 
such disability during the veteran's 
active military service?  If there 
was such an increase in disability, 
the examiner should indicate whether 
there is clear and unmistakable 
evidence (obvious or manifest) that 
such increase in disability was due 
to the natural progress of the 
disease.  A complete rationale 
should be provided for all opinions 
expressed.

6.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran should be 
furnished with a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (We st 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

